NORTHCUTT, Judge.
Oscar Hodge appeals the denial of his motion for return of property seized from him during his arrest and subsequent prosecution for first degree murder. Hodge first sought the return of certain items following his conviction, but the circuit court denied the motion without prejudice to refiling after his appeal was concluded. This court later affirmed Hodge’s conviction and sentence, whereupon he filed another motion in the circuit court seeking return of a long list of items. The circuit court again denied the motion. We have jurisdiction, see Brown v. State, 613 So.2d 569 (Fla. 2d DCA 1993), and we reverse.
When denying Hodge’s motion, the circuit court cited section 790.08(4), Florida Statutes (2000), which deals solely with the return of “[wjeapons, electric weapons or devices, and arms....” No such items were listed in Hodge’s motion for return of property, and for that reason the mentioned statute is wholly inapplicable to this matter.
*928Reversed and remanded for further proceedings.
SILBERMAN and COVINGTON, JJ„ concur.